Citation Nr: 1711021	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  07-38 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for gastroesophageal reflux disease.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to an increased rating for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the San Juan, the Commonwealth of Puerto Rico
Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a psychiatric disability.

A new claim was submitted in February 2017 for service connection for bilateral peripheral neuropathy of the lower extremities secondary to diabetes mellitus.  The Veteran also filed a claim for a total rating due to individual unemployability by reason of service-connected disabilities in May 2016.  Those issues are referred to the Agency of Original Jurisdiction for appropriate action.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that the record supports a finding of service connection for a psychiatric disability, to include nervous depression.

The Board notes that in April 2010 the Veteran received a VA examination for the purposes of determining if depression was secondary to service-connected bronchial asthma.  However, the Veteran has not received an examination for the purpose of determining if any psychiatric disability, to include nervous depression, is service-connected.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Due to the duration of time that has passed since the Veteran's most recent psychiatric exam, the Board finds that it would be more beneficial for the Veteran to receive a more current examination.  

When VA seeks to obtain an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes the examination from April 2010 is insufficient in determining the etiology of any psychiatric disability.  

Additionally, in March 2016 the Veteran submitted a timely notice of disagreement with a March 2016 rating decision.  To date, no statement of the case has been issued on those matters.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  

Clinical documentation dated after August 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to service connection for obstructive sleep apnea, erectile dysfunction, bilateral hearing loss, tinnitus, gastroesophageal reflux disease, and diabetes mellitus, and entitlement to an increased rating for headaches.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of those issues.  If a timely substantive appeal is received, return those claims to the Board.

2.  Contact the Veteran and request that he provide information as to all treatment for psychiatric conditions, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

3.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from August 2016 to present.  

4.  Also schedule the Veteran for an examination by psychiatrist or psychologist to ascertain the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  The examiner should diagnose every psychiatric disability currently manifested or which has been manifested at any time during the course of this appeal.  For each identified psychiatric disability, the examiner should specifically state whether it is at least as likely as not (50 percent probability or greater) that there is a link between the current symptomatology and active service.  The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, and continuous symptoms in and after service, and should discuss the significance of those statements.  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

